
	
		I
		111th CONGRESS
		1st Session
		H. R. 4365
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Mario Diaz-Balart of
			 Florida introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To limit the distribution of funds for campaign-related
		  work under the American Recovery and Reinvestment Act of 2009, to reduce the
		  deficit, and for other purposes.
	
	
		1.Restrictions on ARRA funds
			 and campaign-related work
			(a)Limitation on
			 use of ARRA fundsAny person
			 or entity that received compensation for campaign-related work during the 2008
			 election cycle shall not be eligible to receive, either directly or indirectly,
			 any funds from the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5).
			(b)Return of ARRA
			 funds To reduce the deficit
				(1)Return of
			 fundsAny person or entity
			 that has received compensation for campaign-related work during the 2008
			 election cycle and who has received funds, either directly or indirectly, from
			 such Act shall return such funds to the Secretary of the Treasury, with
			 interest.
				(2)Deficit
			 reductionThe Secretary of
			 the Treasury shall deposit in the General Fund of the Treasury any funds
			 received under paragraph (1) and ensure that such funds so deposited are
			 dedicated for the sole purpose of deficit reduction.
				
